DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 02/12/2020.
Claims 1-20 are currently pending and have been examined.
Information Disclosure Statement
Examiner has considered the Information Disclosure Statements filed by Applicant on 10/06/2020; 11/16/2020; 12/24/2020; 4/12/2021; 1/20/2022; 03/17/2022. However, Examiner notes that several entries across the Statements were not considered. First, the Written Opinion dated 7/26/19 in PCT/US2018/046257 listed in the 10/06/2020 IDS did not appear to be submitted. The Liu et al. foreign patent document listed in both the 10/06/2020 and 01/20/2022 Statements appears to have a typo in the document number. The Jaffe, Howard David U.S. Patent Document in the 03/17/2022 IDS appears to have a typo in the document number as well as the publish date. The remaining entries in the Statements that have been lined through appear to have incorrect publish dates for the entries.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 528.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Examiner notes that this objection can also be addressed by addressing the corresponding specification objection to [0058] below.
Specification
The abstract of the disclosure is objected to because:
The use of legal phraseology “means” in lines 5 and 7
Correction is required.  See MPEP § 608.01(b).
The disclosure is also objected to because of the following informalities:
Paragraph [0032] recites “a willingness to user personal transport” when it appears it should recite “a willingness to use personal transport”
Paragraph [0057] recites “The executable instructions stored in the memory 530 can include transit monitoring instructions 522…” when it appears it should recite “The executable instructions stored in the memory 520 can include transit monitoring instructions 522…” to be consistent with Fig. 5
Paragraph [0058] “processor 510 can execute the monitoring instructions 528” when it appears it should recite “processor 510 can execute the monitoring instructions 522”. See corresponding drawing objection above.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 15 recites the limitation "the common arrival locations". Specifically, claims 5 and 15 refer to multiple common arrival locations, whereas the claims that they depend on (claims 1 and 3, and claims 11 and 13, respectively) refer to a single common arrival location. It is unclear if the multiple common arrival locations of claims 5 and 15 are intended to refer back to the singular common arrival location of previous claims, if the multiple common arrival locations of claims 5 and 15 refer to a set of possible common arrival locations, or a different interpretation. 
For the purposes of examination, Examiner is interpreting “the common arrival locations” of claims 5 and 15 as “the common arrival location” and referring back to “a common arrival location” of the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite optimizing the timing of a transport request for on-demand transportation. 
As an initial matter, claims 1-10 are system claims that at least fall into the statutory category of “machine”. Claims 11-19 are non-transitory computer readable medium claims that at least fall into the statutory category of “manufacture”. Claim 20 is a computer-implemented method claim that at least falls into the statutory category of “process”. Therefore, claims 1-20 all fall at least into one of the four statutory categories.
Claim 1 recites the concept of optimizing the timing of a transport request for on-demand transportation which is a certain method of organizing human activity including managing commercial interactions. Instructions that, when executed, cause: determine, based at least in part on location data from a cluster of the requesting users, that the cluster of requesting users 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computing system, a network communication interface, one or more networks, computing devices of requesting users and transport providers of a transport service, one or more processors, and a memory. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system, a network communication interface, one or more networks, computing devices of requesting users and transport providers of a transport service, one or more processors, and a memory amount to no more than mere instructions to apply the exception using generic computer components. 
Claim 2 further limits the abstract idea of claim 1 while introducing the additional element of a scheduling resource of the third-party transit system. The claim does not integrate the abstract idea into a practical application because the element of a scheduling resource of the third-party transit system is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 3-4 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 5 further limits the abstract idea of claim 4 while introducing the additional element of transmitting a set of queries over a network. The claim does not integrate the abstract idea into a practical application because the element of transmitting a set of queries over a network is data transmission extra-solution activity. Adding this new additional element into the additional elements from claim 4 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because, per MPEP 2106.05(d)II., transmitting data over a network has been recognized as well-understood, routine and 
Claim 6 further limits the abstract idea of claim 4 without adding any new additional elements. Therefore, by the analysis of claim 4 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 7 further limits the abstract idea of claim 1 while introducing the additional element of transmitting a notification over a network. The claim does not integrate the abstract idea into a practical application because the element of transmitting a notification over a network is data transmission extra-solution activity. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because, per MPEP 2106.05(d)II., transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and therefore cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 further limits the abstract idea of claim 1 while introducing the additional element of transmitting a transport request over a network. The claim does not integrate the abstract idea into a practical application because the element of transmitting a transport request over a network is data transmission extra-solution activity. This transmission being done “automatically” amounts to no more than mere instructions to apply the judicial exception using generic computer implementation. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because, per MPEP 2106.05(d)II., transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and therefore cannot provide an inventive concept. In addition, mere instructions to 
Claims 9-10 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 11 recites the concept of optimizing the timing of a transport request for on-demand transportation which is a certain method of organizing human activity including managing commercial interactions. Instructions that, when executed, cause: communicate with requesting users and transport providers of a transport service; determine, based at least in part on location data from a cluster of the requesting users, that the cluster of requesting users is currently in transit on a third-party transit means; determine that a subset of the cluster will arrive at a common arrival location of the third-party transit means; and execute a timing optimization for the subset to determine, for each requesting user of the subset, an optimal time to transmit a transport request for an on-demand transport service at the common arrival location all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer readable medium, one or more processors, a computing system, one or more networks, and computing devices of requesting users and transport providers of a transport service. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer readable medium, one or more processors, a computing system, one or more networks, and computing devices of requesting users and transport providers of a transport service amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 further limits the abstract idea of claim 11 while introducing the additional element of a scheduling resource of the third-party transit system. The claim does not integrate the abstract idea into a practical application because the element of a scheduling resource of the third-party transit system is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 13-14 further limit the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 15 further limits the abstract idea of claim 14 while introducing the additional element of transmitting a set of queries over a network. The claim does not integrate the abstract idea into a practical application because the element of transmitting a set of queries over a network is data transmission extra-solution activity. Adding this new additional element into the additional elements from claim 14 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because, per MPEP 2106.05(d)II., transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and therefore cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 further limits the abstract idea of claim 14 without adding any new additional elements. Therefore, by the analysis of claim 14 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 17 further limits the abstract idea of claim 11 while introducing the additional element of transmitting a notification over a network. The claim does not integrate the abstract idea into a practical application because the element of transmitting a notification over a network is data transmission extra-solution activity. Adding this new additional element into the additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because, per MPEP 2106.05(d)II., transmitting data over a network has been recognized as well-understood, routine and 
Claim 18 further limits the abstract idea of claim 11 while introducing the additional element of transmitting a transport request over a network. The claim does not integrate the abstract idea into a practical application because the element of transmitting a transport request over a network is data transmission extra-solution activity. This transmission being done “automatically” amounts to no more than mere instructions to apply the judicial exception using generic computer implementation. Adding this new additional element into the additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because, per MPEP 2106.05(d)II., transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and therefore cannot provide an inventive concept. In addition, mere instructions to apply an exception using generic computer components also cannot provide an inventive concept. The claim is not patent eligible.
Claim 19 further limits the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 20 recites the concept of optimizing the timing of a transport request for on-demand transportation which is a certain method of organizing human activity including managing commercial interactions. A method of implementing an on- demand transport service, the method comprising: communicating with requesting users and transport providers of a transport service; determining, based at least in part on location data from a cluster of the requesting users, that the cluster of requesting users is currently in transit on a third-party transit means; determining that a subset of the cluster will arrive at a common arrival location of the 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more processors, one or more networks, and computing devices of requesting users and transport providers of a transport service. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The method being “computer-implemented” similarly amounts to no more than mere instructions to apply the judicial exception using generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processors, one or more networks, and computing devices of requesting users and transport providers of a transport service amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al. (U.S. Pre-Grant Publication No. 2019/0206009, hereafter known as Gibson).
Regarding claim 1, Gibson teaches:
A computing system comprising: a network communication interface to communicate, over one or more networks, with computing devices of requesting users and transport providers of a transport service (see Fig. 1 and [0035] "As shown in FIG. 1, the environment 100 includes server(s) 104, vehicle subsystems 108a-108n, user client devices 114a-114n, users 118a-118n (i.e., users traveling on mass-transit vehicles 120a-120n), a mass-transit system 122, and a network 124" server 104 communicates over network 124 with user computing devices 114 and transportation client devices 110)
one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the computing system to (see [0208] "One will appreciate that the transportation matching system 102 can comprise implementations of the computing device 1000, including, but not limited to, the server(s) 104...As shown by FIG. 10, the computing device can comprise a processor 1002" for processors and [0209] "to execute instructions, processor(s) 1002 may retrieve (or fetch) the instructions 
determine, based at least in part on location data from the computing devices of a cluster of the requesting users, that the cluster of requesting users is currently in transit on a third-party transit means (see [0042] "the user client device 114a sends the transportation matching system 102 location data from a GPS receiver. Based on the location data, the transportation matching system 102 may determine that the user client device 114a (and associated user 118a) are traveling within a train (e.g., by determining that coordinates from the location data corresponding to a train route). Alternatively, based on the location data, the transportation matching system 102 may determine that the user client device 114a (and associated user 118a) are traveling within a bus (e.g., by determining that coordinates from the location data corresponding to a bus route)" and [0027] "the transportation matching system may create user groups based on (i) the location of users within a mass-transit vehicle" for determining user groups based on location data)
determine that a subset of the cluster will arrive at a common arrival location of the third-party transit means (see [0067] "the server(s) 104, performs the act 210 of identifying a station for the user. For example, the transportation matching system 102 may determine a station based on sensory data received from the user client device 114a. In some cases, location data and accelerometer data may indicate a station for the user 118a" and [0068] "the transportation matching system 102 uses a user's travel history to determine a station. Accordingly, as shown in FIG. 2A, the transportation matching system 102, via the server(s) 104, performs the act 212 of determining the user's travel history indicates a station" as well as [0027] "the transportation matching system may create user groups based on...(ii) estimated transit times for users from a station to one or more pickup locations" grouping users based on time from a station to  a pickup 
and execute a timing optimization for the subset to determine, for each requesting user of the subset, an optimal time to transmit a transport request for an on-demand transport service at the common arrival location (see [0024] "the transportation matching system further compares (i) an aggregate estimated transit time of the user from the location of the mass-transit vehicle to the pickup location with (ii) the estimated transit time for each of multiple transportation vehicles to the pickup location...if the system determines that the average request originating from the transit station is matched within 2 minutes, the system may delay the match processing until 2 minutes before the determined arrival of the user at the pickup location and may match the user with the best match at the designated time prior to arrival of the user at the pickup location")
Regarding claim 2, Gibson teaches all of the limitations of claim 1 above. Gibson further teaches:
wherein the network communication interface further communicates with a scheduling resource of the third-party transit means to determine an estimated time of arrival (ETA) of the third-party transit means to the common arrival location (see [0021] "In addition (or in the alternative) to sensory data, the transportation matching system uses scheduling information from a mass-transit system to determine a user's estimated transit time, such as an airline's flight status or a metropolitan transit system's estimated times of arrival". See [0064] for scheduling information received from mass-transit system)
and wherein the executed instructions cause the computing system to determine the optimal time for each requesting user of the subset based at least in part on the ETA of the third-party transit means (see [0023] "the transportation matching system determines (i) an estimated transit time of the user from a location of the mass-transit vehicle to the station, (ii) an estimated transit time of the user from the mass-transit vehicle exit 
Regarding claim 3, Gibson teaches all of the limitations of claim 1 above. Gibson further teaches:
wherein the executed instructions further cause the computing system to: determine, for each requesting user of the subset while the requesting user is in-transit on the third-party transit means, that the requesting user intends to request transport at the common arrival location (see [0074]-[0077] for determining a probability that a user will utilize a transportation vehicle departing from the station based on travel history, sensory data and/or scheduling information of the mass-transit system. Also see [0074] "Based on such a [probability] determination, the transportation matching system 102 sends a transportation-request notification to a provider client device" for system determining a user is intending to request a transport vehicle)
Regarding claim 4, Gibson teaches all of the limitations of claim 3 above. Gibson further teaches:
wherein the executed instructions further cause the computing system to: determine, for each requesting user of the subset, a preferred transport option and a final destination (see [0045] "when a user opens or initiates a transportation user application, the corresponding user client device sends a query for a price estimate and/or a query for an estimated time of arrival. A user may subsequently enter a pickup location and destination for transportation (and optionally selects a transportation type) by interacting with graphical user interfaces of a user application" user providing preferred transport option and final destination to system)
Regarding claim 5, Gibson teaches all of the limitations of claim 4 above. Gibson further teaches:
wherein the executed instructions cause the computing system to determine the preferred transport options and the final destination for each requesting user of the subset by transmitting, over the one or more networks, a set of queries to the computing device of each requesting user of the subset (see [0045] "when a user opens or initiates a transportation user application, the corresponding user client device sends a query for a price estimate and/or a query for an estimated time of arrival. A user may subsequently enter a pickup location and destination for transportation (and optionally selects a transportation type) by interacting with graphical user interfaces of a user application")
the set of queries prompting the requesting user to indicate or confirm the common arrival locations, the preferred transport option, and the final destination (see [0045] "when a user opens or initiates a transportation user application, the corresponding user client device sends a query for a price estimate and/or a query for an estimated time of arrival. A user may subsequently enter a pickup location and destination for transportation (and optionally selects a transportation type) by interacting with graphical user interfaces of a user application" query response indicating pickup location (at 
Regarding claim 8, Gibson teaches all of the limitations of claim 1 above. Gibson further teaches:
wherein the executed instructions further cause the computing system to: for each requesting user of the subset, automatically transmit, over the one or more networks, the transport request for the requesting user at the optimal time of the requesting user (see [0024] "if the system determines that the average request originating from the transit station is matched within 2 minutes, the system may delay the match processing until 2 minutes before the determined arrival of the user at the pickup location and may match the user with the best match at the designated time prior to arrival of the user at the pickup location" and [0081] "When the user client device 114a sends sensory data indicating that the mass-transit vehicle arrives at the station—or that the mass-transit vehicle is within a threshold time or distance from the station—the transportation matching system 102 selects one or more transportation vehicles to receive a transportation-request notification based on availability (e.g., by selecting a transportation vehicle closest to a pickup location for the user 118a or selecting a transportation vehicle dispatched to a location near a destination for the user 118a)" for request being sent when matching process performed at optimal time. [0084] indicates that providing a selection option in steps 216-220 is optional, as the probability determined per the claim 3 rejection above would be used to determine if user would want a request for transport)
Regarding claim 9, Gibson teaches all of the limitations of claim 1 above. Gibson further teaches:
wherein the third-party transit means comprises one of a bus, a train, a ferry, or a plane (see [0041] "a mass-transit vehicle may include, but is not limited to, an airplane, a bus, a subway, or a train")
Regarding claim 11, Gibson teaches:
A non-transitory computer readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to (see [0200] “one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein). In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein”)
communicate, over one or more networks, with computing devices of requesting users and transport providers of a transport service (see [0036] “the transportation matching system 102, via the server(s) 104, communicates with the provider client devices 110a-110n and the user client devices 114a-114n via the network 124”)
determine, based at least in part on location data from the computing devices of a cluster of the requesting users, that the cluster of requesting users is currently in transit on a third-party transit means (see [0065] "the transportation matching system 102, via the server(s) 104, performs the act 208 of determining that a user is traveling in a mass-transit vehicle. In certain embodiments, the transportation matching system 102 relies on sensory data from the user client device 114a to determine that the user 118a is traveling in a mass-transit vehicle. For example, the transportation matching system 102 may determine a location, speed, and/or direction of the user client device 114a based 
determine that a subset of the cluster will arrive at a common arrival location of the third-party transit means (see [0067] "the server(s) 104, performs the act 210 of identifying a station for the user. For example, the transportation matching system 102 may determine a station based on sensory data received from the user client device 114a. In some cases, location data and accelerometer data may indicate a station for the user 118a" and [0068] "the transportation matching system 102 uses a user's travel history to determine a station. Accordingly, as shown in FIG. 2A, the transportation matching system 102, via the server(s) 104, performs the act 212 of determining the user's travel history indicates a station" as well as [0027] "the transportation matching system may create user groups based on...(ii) estimated transit times for users from a station to one or more pickup locations" grouping users based on time from a station to  a pickup location outside the station as shown in 420 in Fig. 4A. The users in the group are arriving at a common station)
and execute a timing optimization for the subset to determine, for each requesting user of the subset, an optimal time to transmit a transport request for an on-demand transport service at the common arrival location (see [0067] and [0068] for step 222 and [0024] "the transportation matching system further compares (i) an aggregate estimated transit time of the user from the location of the mass-transit vehicle to the pickup location with (ii) the estimated transit time for each of multiple transportation vehicles to the pickup location...if the system determines that the average request originating from the transit station is matched within 2 minutes, the system may delay the match processing until 2 minutes before the determined arrival of the user at the pickup location and may match 
Regarding claim 12, Gibson teaches all of the limitations of claim 11 above. Regarding the limitations introduced in claim 12, please see the rejection of claim 2 above.
Regarding claim 13, Gibson teaches all of the limitations of claim 11 above. Regarding the limitations introduced in claim 13, please see the rejection of claim 3 above.
Regarding claim 14, Gibson teaches all of the limitations of claim 13 above. Regarding the limitations introduced in claim 14, please see the rejection of claim 4 above.
Regarding claim 15, Gibson teaches all of the limitations of claim 14 above. Regarding the limitations introduced in claim 15, please see the rejection of claim 5 above.
Regarding claim 18, Gibson teaches all of the limitations of claim 11 above. Regarding the limitations introduced in claim 18, please see the rejection of claim 8 above.
Regarding claim 19, Gibson teaches all of the limitations of claim 11 above. Regarding the limitations introduced in claim 19, please see the rejection of claim 9 above.
Regarding claim 20, Gibson teaches:
A computer-implemented method of implementing an on- demand transport service, the method being performed by one or more processors and comprising (see Fig. 2A-2B and [0059]-[0086] for the overall method. See [0200] “a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein” for the method being computer-implemented and being performed by a processor)
communicating, over one or more networks, with computing devices of requesting users and transport providers of a transport service
determining, based at least in part on location data from the computing devices of a cluster of the requesting users, that the cluster of requesting users is currently in transit on a third-party transit means (see [0065] "the transportation matching system 102, via the server(s) 104, performs the act 208 of determining that a user is traveling in a mass-transit vehicle. In certain embodiments, the transportation matching system 102 relies on sensory data from the user client device 114a to determine that the user 118a is traveling in a mass-transit vehicle. For example, the transportation matching system 102 may determine a location, speed, and/or direction of the user client device 114a based on location data, accelerometer data, and/or gyroscopic data from the user client device 114a" and [0027] "the transportation matching system may create user groups based on (i) the location of users within a mass-transit vehicle" for determining user groups based on location data)
determining that a subset of the cluster will arrive at a common arrival location of the third-party transit means
and executing a timing optimization for the subset to determine, for each requesting user of the subset, an optimal time to transmit a transport request for an on-demand transport service at the common arrival location (see [0067] and [0068] for step 222 and [0024] "the transportation matching system further compares (i) an aggregate estimated transit time of the user from the location of the mass-transit vehicle to the pickup location with (ii) the estimated transit time for each of multiple transportation vehicles to the pickup location...if the system determines that the average request originating from the transit station is matched within 2 minutes, the system may delay the match processing until 2 minutes before the determined arrival of the user at the pickup location and may match the user with the best match at the designated time prior to arrival of the user at the pickup location" for the matching/request being sent at the optimized time)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Rostamian et al. (U.S. Pre-Grant Publication No. 2015/0204684, hereafter known as Rostamian).
Regarding claim 6, Gibson teaches all of the limitations of claim 4 above. Gibson further teaches:
wherein the executed instructions cause the computing system to determine, for at least one of the requesting users of the subset,  
the user profile comprising historical utilization information of the on-demand transport service (see [0068] "server(s) 104 can store a user's travel history within the transportation matching database 106. A user's travel history may include, for example, stations from which (or to which) a transportation vehicle picked up (or dropped off) the user 118a" and [0226] for user profile information being stored)
As discussed regarding claim 5, Gibson further teaches users entering their preferred transportation type in response to a query. However, while Gibson teaches retrieving a final destination from a user history/profile, Gibson does not explicitly teach retrieving a preferred transportation type from the user profile/history. Rostamian teaches:
wherein the executed instructions cause the computing system to determine, for at least one of the requesting users of the subset, the preferred transport option by performing a look-up in a user profile of the at least one requesting user (see [0039] “ride-sharing factors relevant to the request for the ride are obtained and parsed. Example relevant ride-sharing factors can be obtained from multidimensional ride-sharing factors database 406. Multidimensional ride-sharing factors database 406 can include…rider profile 410 (e.g. the profile of the current user requesting the ride)” and [0033] “a rider can provide a set of preferences. Preferences can be generalized-system preferences (e.g….preferred vehicle types, etc.)”)
It would have been obvious to one of ordinary skill in the art at the time of filing to include retrieving a vehicle type preference from a user profile as taught by Rostamian in the system of Gibson, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of 
Regarding claim 16, Gibson teaches all of the limitations of claim 14 above. Regarding the limitations introduced in claim 16, please see the rejection of claim 6 above.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Meyer et al. (U.S. Pre-Grant Publication No. 2017/0147951, hereafter known as Meyer).
Regarding claim 7, Gibson teaches all of the limitations of claim 1 above. Gibson further teaches:
wherein the executed instructions further cause the computing system to: for each requesting user of the subset, transmit, over the one or more networks, a notification to the computing device of the requesting user (see [0071] "the transportation matching system 102, via the server(s) 104, performs the act 216 of providing a selectable option for requesting transport. As indicated by the arrow associated with the act 216, the transportation matching system 102, via the server(s) 104, provides the selectable option to the user client device 114a" and [0072] "the selectable option includes one or both of a push notification suggesting transport of a user from the transportation matching system 102 and a transportation-request option. In either instance, the selectable option can indicate or suggest a station as a reference point for a pickup location" notification suggesting requesting transport)
Gibson teaches determining an optimal time to request transport in [0024] as discussed in greater detail in the rejection of claim 1. However, Gibson does not explicitly teach indicating this optimal time to request transport in the notification Gibson sends to the requesting user. Meyer teaches:
the notification indicating the optimal time to transmit the transport request (see Fig. 6A "a car service needs to be requested in the next 30 seconds to guarantee that you will 
One of ordinary skill in the art would have recognized that applying the known technique of Meyer to Gibson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Meyer to the teaching of Gibson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a notification that indicates the optimal time to request transport. Further, applying a notification that indicates the optimal time to request transport to Gibson would have been recognized by one of ordinary skill in the art as resulting in an improved system that would provide the user receiving the notification of Gibson with a deadline by which they should make their decision whether to request transport to avoid/reduce their wait time at the station.
Regarding claim 17, Gibson teaches all of the limitations of claim 11 above. Regarding the limitations introduced in claim 17, please see the rejection of claim 7 above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Sierra et al. (U.S. Pre-Grant Publication No. 2019/0311629, hereafter known as Sierra).
Regarding claim 10, Gibson teaches all of the limitations of claim 1 above. As discussed above regarding claim 1, Gibson teaches groups of users arriving at the same station. However, Gibson does not explicitly teach executing the timing optimization based on the subset of the cluster crossing a minimum rider threshold. However, Sierra teaches:
wherein the executed instructions cause the computing system to execute the timing optimization based on the subset of the cluster crossing a minimum rider threshold (see [0037] "the transportation matching system adds requestor computing device to the virtual queue in other ways such as...based on an estimated time of arrival at a pickup location" and [0080] "the transportation matching system 102 can determine that a virtual queue is appropriate for a particular venue in response to determining that the 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sierra with Gibson. As Sierra states in [0024], “the present transportation matching system eliminates previous system resource waste by reducing wait time for transportation requestors and transportation providers. By reducing wait time, the transportation matching system boosts system efficiency and throughput by providing transportation to more users at congested venues than conventional transportation matching systems”. Therefore, by optimizing rideshare pickups at congested (above a threshold of riders) mass transit locations, the combined system would mitigate the drops in efficiency that can be experienced at these congested locations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shoval et al. (U.S. Pre-Grant Publication No. 2020/0334987) teaches requesting rideshare pickups from public transportation stations, with public transportation including ferries
Tanabe et al. (U.S. Pre-Grant Publication No. 2020/0272965) teaches grouping train riders with the same destination station when matching rideshare vehicles
Lord et al. (U.S. Pre-Grant Publication No. 2015/0323330) teaches accessing ferry/metro/train schedules when generating a multi-leg transportation plan
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625